Citation Nr: 1727007	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in both the Navy and the Marines from August 1953 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a hearing at the time he filed his substantive appeal.  He, however, withdrew that hearing request in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claims to have a current hearing loss disability due to in-service noise exposure.  At the time of his May 2011 VA examination, a current hearing loss disability as defined by VA regulation was confirmed.  The question in this appeal is causation.

In April 2011, the Veteran reported being assigned to the 3rd Marine Division as an infantryman in 1953 and 1954.  He reported being in a weapons company, a machine gun platoon and a mortar platoon.  The Veteran also recalled many operations using live ammunition without the benefit of hearing protection.  The Veteran's DD Form 214 confirms his military occupational specialty (MOS) during his Marine service as that of a machine gunner (0331).  The Veteran was also in the Navy and his MOS was that of an airman of some sort (AN-0062-64).  The duties described by the Veteran during his Marine service are consistent with that of a machine gunner and noise exposure is consistent with the duties associated with both of his MOS designations.  As such, in-service noise exposure is conceded.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is associated with his in-service noise exposure.

In April 2011, the Veteran recalled experiencing a delay in regaining his hearing following exercises using live ammunition in service.  He also reported having hearing problems ever since that time, although he did not seek medical attention for it.  The Veteran also confirmed no post-service noise exposure.  In October 2013, the Veteran again reported having problems with his hearing for a period of time after firing weapons in service.  He reported having hearing problems since, but always assuming it was because people spoke at too low a volume, and he did not realize it was a hearing loss disability.

The Veteran's service treatment records from both his Navy and Marine service were reviewed.  A May 1953 Naval Aviation Cadet Candidate examination included both whispered voice and audiometry findings, both which were within normal limits.  August 1953 entrance examination for the Navy included only whispered voice testing of hearing, and 15/15 was noted, bilaterally.  An October 1954 examination included both whispered voice (again at 15/15, bilaterally) and audiometry, which included puretone threshold findings at 0 and -5 only, bilaterally.  An April 1955 entry into pre-flight examination, a July 1956 examination associated with appointment to the Marine Corp Reserves and the November 1956 separation examination were all conducted solely with whispered voice testing with findings of 15/15, bilaterally.  A June 1955 ear, nose and throat (ENT) clinical report shows the Veteran was kicked in the left ear one month prior during a game of water polo.  Air conduction study was done at that time, with findings within normal limits, between -5 and 15, bilaterally.

The Veteran was afforded a VA examination in May 2011.  The examiner recognized the Veteran's history of military exposure to infantry weapons with machine guns, mortars, rocket launchers, as well as his Navy service with prop and jet airplane noise.  The examiner also summarized the in-service audiological findings and made note that there was no significant threshold shift between the 1953 and 1954 audiograms at any frequency.  The examiner concluded that the Veteran's hearing loss "is less likely as not related to military noise exposure because no significant threshold [shifts] of hearing were found comparing military audiograms 5-1953 to 10-1954 which is the majority of time in the Infantry."  The examiner did not discuss as a part of the rationale for this opinion the Veteran's report of experiencing a loss of hearing during the time of the exercises involving infantry noise, or his report that he has had trouble hearing ever since.  The Board notes that the Veteran is competent to report his symptoms and the Board has not been given any reason to question his credibility.  Here, the examiner failed to address the Veteran's lay assertions as to the onset and continuity of symptoms, which is impermissible and renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   Moreover, the examiner seemingly based the opinion solely on the in-service audiology findings within normal limits.  The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court further held that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Hensley at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The May 2011 examiner also noted the Veteran as having a fifteen to sixteen month period of flight training in the Navy, prior to being disallowed due to a problem with his eyes.  The examiner gave no opinion as it relates to any noise exposure during the flight training.

Moreover, the May 2011 examiner did not discuss the possibility of delayed onset hearing loss.  Given current research related to delayed onset hearing loss, particularly that of Dr. Sharon G. Kujawa in 2009, the Board finds such an opinion is necessary.

For these reasons, the Board finds the August 2016 nexus opinion to be inadequate.  This matter should be remanded for a new and adequate VA etiology opinion, for the purpose of determining whether in-service noise exposure could cause the Veteran's current bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or Appeals Management Office (AMO) should forward all pertinent evidence of record to the examiner who conducted the May 2011 VA audiological examination, if available.  If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another examiner.

The examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current bilateral hearing loss disability had its onset in, or is otherwise related to his active service, to include due to in-service noise exposure during his time in infantry in the Marines or during his flight training in the Navy.  

The examiner should be informed that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should discuss the theory of delayed onset hearing loss, to include comment on the 2009 findings of Dr. Sharon G. Kujawa.

The examiner must recognize and discuss the Veteran's report of his history of problems hearing, to include his report of experiencing trouble hearing for a time immediately following infantry exercises involving loud noise, and his report of having trouble hearing people speaking ever since the time of his active service.

The supporting rationale for all opinions must be provided.  If the examiner is unable to provide a required opinion, he or she should explain why the opinion cannot be provided.

Another examination should only be performed if deemed necessary by the person providing the opinions.

2.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




